Exhibit 10.2
AMENDMENT NO. 1 TO AMENDED AND RESTATED BUSINESS COMBINATION
AGREEMENT
     This Amendment No.1 to Amended and Restated Business Combination Agreement
(this “Amendment”) is dated as of August 13, 2010 and, if the conditions set
forth in Section 9.22 of said agreement so provide, amends that certain Amended
and Restated Business Combination Agreement (the “Business Combination
Agreement”), dated as of August 4, 2010, by and among Promotora de
Informaciones, S.A., a Spanish sociedad anónima (“Prisa”), Liberty Acquisition
Holdings Corp., a Delaware corporation (“Liberty”) and Liberty Acquisition
Holdings Virginia, Inc., a Virginia corporation (“Liberty Virginia”) Capitalized
terms not otherwise defined in this Amendment have the meanings given such terms
in the Business Combination Agreement.
     WHEREAS, pursuant to Section 11.3 of the Business Combination Agreement,
Prisa and Liberty may amend the Business Combination Agreement by action taken
or authorized by their respective Boards of Directors in a writing signed on
behalf of each of Prisa, Liberty and Liberty Virginia.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and intending to be legally bound hereby, the parties agree as
follows:
     1. Amendments.
          (a) Plan of Merger. The Business Combination Agreement is hereby
amended by replacing Exhibit B attached thereto in its entirety with Exhibit B
attached hereto.
          (b) Liberty Virginia Articles. The Business Combination Agreement is
hereby amended by replacing Exhibit C attached thereto in its entirety with
Exhibit C attached hereto.
          (c) Plan of Share Exchange. The Business Combination Agreement is
hereby amended by replacing Exhibit E attached thereto in its entirety with
Exhibit E attached hereto.
          (d) Definitions. The Defined Terms in Section 1.1 of the Business
Combination Agreement are amended as follows:

  i)   The definition of Aggregate Preferred Stock Mixed Consideration Cash
shall be deleted in its entirely and replaced with the following:        
“Aggregate Preferred Stock Mixed Consideration Cash” shall mean the aggregate
amount of cash payable (before giving effect to Section 4.2(e)) in respect of
(v) clause (ii) of the definition of Aggregate Series A Consideration,
(w) clause (i)(B), clauses (ii)(A) and (C), clause (iii)(A), or clauses (iv)(A),
(C) and (E), as

 



--------------------------------------------------------------------------------



 



      applicable, of the definition of Aggregate Series B Consideration, (x) the
Aggregate Series C Consideration, (y) clause (i)(B), clauses (ii)(A) and (C),
clause (iii)(A), or clauses (iv)(A) and (C), as applicable of the definition of
Aggregate Series D Consideration and (z) clause (i)(B) or clauses (ii)(A),
(C) and (D), of the definition of Aggregate Series E Consideration.     ii)  
The definition of Aggregate Pro Rata Interest Due shall be deleted in its
entirely and replaced with the following:         “Aggregate Pro Rata Interest
Due” shall mean, with respect to the Liberty Series A Preferred Stock, the
Liberty Series B Preferred Stock, the Liberty Series D Preferred Stock or the
Liberty Series E Preferred Stock, the product of (i) the aggregate amount of any
interest earned on the funds deposited in the Liberty Preferred Stock Account,
and (ii) a fraction, the numerator of which shall be the total number of shares
issued and outstanding of such series of Liberty Preferred Stock and the
denominator of which shall be the total number of shares of Liberty Preferred
Stock issued and outstanding of any class other than the Liberty Series C
Preferred Stock.     iii)   The definition of Liberty Preferred Stock Purchase
Agreements shall be deleted in its entirely and replaced with the following:    
    “Liberty Preferred Stock Purchase Agreements” shall mean (a) (i) that
certain Preferred Stock Purchase Agreement between Tyrus Capital Event Master
Fund Ltd. and Liberty, (ii) that certain Preferred Stock Purchase Agreement
between HSBC Bank plc and Liberty and (iii) that certain Preferred Stock
Purchase Agreement between Centaurus Capital and Liberty, in each case being
entered into substantially simultaneously with this Agreement, (b) (i) that
certain Preferred Stock Purchase Agreement between HSBC Bank plc and Liberty
dated August 13, 2010, (ii) that certain Preferred Stock Purchase Agreement
between Banco Santander and Liberty dated August 13, 2010 and (iii) that certain
Preferred Stock Purchase Agreement between Pentwater Growth Fund Ltd. and
related funds and Liberty dated August 13, 2010 (with each party to such
agreements in clauses (a) and (b) hereof, other than Liberty, being an
“Investor”) and (c) (i) that certain Preferred Stock Purchase Agreement between
Berggruen Acquisition Holings Ltd and Liberty and (ii) that certain Preferred
Stock purchase Agreement between Marlin Equities II, LLC, in each case being
entered into substantially simultaneously with this Agreement.

2



--------------------------------------------------------------------------------



 



          (e) Glossary of Other Defined Terms. The following terms shall be
added to the table setting forth the location of definitions of capitalized
terms defined in the Business Combination Agreement in alphabetical order:

      Term   Section
 
   
“Aggregate Series E Consideration
  3.5(f)”
“Liberty Virginia Series E Preferred Stock
  2.4(a)”
“Per Share Series E Consideration
  3.5(f)”

          (f) Conversion of Liberty Stock. Section 2.4(a) of the Business
Combination Agreement is hereby deleted in its entirety and replaced with the
following:
“Subject to Section 2.5, at the Reincorporation Effective Time, by virtue of the
Reincorporation Merger and without any action on the part of Liberty, Liberty
Virginia or any holder of common stock, par value $0.0001 per share, of Liberty
(“Liberty Common Stock”) or Liberty Preferred Stock, (i) each share of Liberty
Common Stock issued and outstanding immediately prior to the Reincorporation
Effective Time shall be converted into one share of common stock, par value
$0.0001 per share, of Liberty Virginia (“Liberty Virginia Common Stock”),
(ii) each share of Liberty Series A Preferred Stock issued and outstanding
immediately prior to the Reincorporation Effective Time shall be converted into
one share of Series A Preferred Stock, par value $0.0001 per share, of Liberty
Virginia (“Liberty Virginia Series A Preferred Stock”), (iii) each share of
Liberty Series B Preferred Stock issued and outstanding immediately prior to the
Reincorporation Effective Time shall be converted into one share of Series B
Preferred Stock, par value $0.0001 per share, of Liberty Virginia (“Liberty
Virginia Series B Preferred Stock”), each share of Liberty Series C Preferred
Stock issued and outstanding immediately prior to the Reincorporation Effective
Time shall be converted into one share of Series C Preferred Stock, par value
$0.0001 per share, of Liberty Virginia (“Liberty Virginia Series C Preferred
Stock”), (v) each share of Liberty Series D Preferred Stock issued and
outstanding immediately prior to the Reincorporation Effective Time shall be
converted into one share of Series D Preferred Stock, par value $0.0001 per
share, of Liberty Virginia (“Liberty Virginia Series D Preferred Stock”),
(vi) each share of Liberty Series E Preferred Stock issued and outstanding
immediately prior to the Reincorporation Effective Time shall be converted into
one share of Series E Preferred Stock, par value $0.0001 per share, of Liberty
Virginia (“Liberty Virginia Series E Preferred Stock and together with the
Liberty Virginia Series A Preferred Stock, the Liberty Virginia Series B
Preferred Stock, the Liberty Virginia Series C Preferred Stock and the Liberty
Virginia Series D Preferred Stock, the

3



--------------------------------------------------------------------------------



 



“Liberty Virginia Preferred Stock,” and collectively with the Liberty Virginia
Common Stock, the “Liberty Virginia Stock”), (vii) each share of Liberty Stock
held in the treasury of Liberty immediately prior to the Reincorporation
Effective Time shall be canceled and (viii) each share of Liberty Virginia Stock
issued and outstanding or held in treasury immediately prior to the
Reincorporation Effective Time shall be cancelled.”
          (g) Exchange Effective Time; Effect of the Share Exchange.
Section 3.3(c) of the Business Combination Agreement is hereby deleted in its
entirety and replaced with the following:
“At the Exchange Effective Time, by virtue of the Share Exchange and as set
forth in this Agreement, the Plan of Share Exchange and Sections 13.1-717 and
13.1-721 of the VSCA, PRISA shall automatically become the holder and owner of
100% of the outstanding shares of the Liberty Virginia Stock, with the former
holders of such outstanding shares being entitled to receive only either the Per
Share Cash Election Consideration, the Per Share Mixed Election Consideration,
the Per Share Series A Consideration, the Per Share Series B Consideration, the
Per Share Series C Consideration, the Per Share Series D Consideration or the
Per Share Series E Consideration, as applicable, pursuant to Section 3.5.
Liberty Virginia shall deliver to PRISA, at the Exchange Effective Time, the
Liberty Virginia Exchange Certificates representing PRISA’s ownership of all
such outstanding shares of Liberty Virginia Stock, free and clear of all
Encumbrances, in exchange for the aggregate Per Share Cash Election
Consideration and the aggregate Per Share Mixed Election Consideration, the
Aggregate Series A Consideration, the Aggregate Series B Consideration, the
Aggregate Series C Consideration, the Aggregate Series D Consideration and the
Aggregate Series E Consideration.”
          (h) Per Share Consideration. Section 3.5(f) of the Business
Combination Agreement is hereby deleted in its entirety and replaced with the
following:
“Subject to Section 4.2(e), the holders of the Liberty Virginia Series E
Preferred Stock shall be entitled to receive, in the aggregate, the following
consideration (the “Aggregate Series E Consideration”):

  (i)   If the Total Required Cash-Out Amount is $700,000,000 or less then
(A) an amount in cash equal to $100,000,000 (plus the Aggregate Pro Rata
Interest Due to the holders of the Liberty Virginia Series E Preferred Stock)
and (B) an amount of PRISA Shares and cash as is equal to the Per Share Mixed
Election Consideration which would be payable with respect to 500,000 shares of
Liberty Virginia Common Stock for which a Mixed Consideration Election had been
made.

4



--------------------------------------------------------------------------------



 



  (ii)   If the Total Required Cash-Out Amount is greater than $700,000,000
then:

  (A)   An amount of PRISA Shares and cash as is equal to the Per Share Mixed
Election Consideration which would be payable with respect to a number of shares
of Liberty Virginia Common Stock equal to the E Equivalent Shares Number if a
Mixed Consideration Election had been made for such number of shares of Liberty
Virginia Common Stock, where the “E Equivalent Shares Number” is (x) (I) the
Total Required Cash-Out Amount divided by (II) $10.00, minus (y) 70,000,000
(provided that the maximum number of shares of Liberty Virginia Common Stock for
which the Per Share Mixed Election Consideration will be payable pursuant to
this Section 3.5(f)(ii)(A) shall be 10,000,000);     (B)   cash in the amount of
the greater of (I) $800,000,000 minus the Total Required Cash-Out Amount and
(II) 0;     (C)   if the Total Required Cash-Out Amount is less than or equal to
$750,000,000, then PRISA shares and cash in an amount equal to the Per Share
Mixed Election Consideration which would be payable with respect to 500,000
shares of Liberty Virginia Common Stock for which a Mixed Consideration Election
had been made;     (D)   if the Total Required Cash-Out Amount is greater than
$750,000,000, then PRISA shares and cash in an amount equal to the Per Share
Mixed Election Consideration which would be payable with respect to 1,000,000
shares of Liberty Virginia Common Stock for which a Mixed Consideration Election
had been made; and     (E)   cash equal to the amount of the Aggregate Pro Rata
Interest Due to the holders of the Liberty Virginia Series E Preferred Stock;

      The Aggregate Series E Consideration shall be divided among the holders of
the Liberty Virginia Series E Preferred Stock pro rata based upon the number of
shares of Liberty Virginia Series E Preferred Stock held by each holder (the
“Per Share Series E Consideration”).”

5



--------------------------------------------------------------------------------



 



          (i) Per Share Consideration. Section 3.5(g) of the Business
Combination Agreement is hereby deleted in its entirety and replaced with the
following:
“The PRISA Shares delivered pursuant to paragraphs (a), (b), (c), (d), (e) and
(f) of this Section 3.5 shall then be registered and the ADRs delivered pursuant
to Section 3.4(b).”
          (j) Per Share Consideration. Section 3.5(h) of the Business
Combination Agreement is hereby amended by replacing the number “$400,000,000”
with “$500,000,000”.
          (k) Per Share Consideration. Section 3.5(j) of the Business
Combination Agreement is hereby deleted in its entirety and replaced with the
following:
“If, between the date of this Agreement and the Exchange Effective Time, PRISA,
Liberty or Liberty Virginia undergoes a reorganization, recapitalization,
reclassification, issues a stock dividend, or effects a stock split or reverse
stock split, or other similar change in capitalization (other than the
Reincorporation Merger), an appropriate and proportionate adjustment shall be
made to the Per Share Cash Election Consideration, the Per Share Mixed Election
Consideration, the Aggregate Series A Consideration, the Aggregate Series B
Consideration, the Aggregate Series C Consideration, the Aggregate Series D
Consideration, the Aggregate Series E Consideration and Warrant Consideration in
order to preserve the economic benefits of the Reorganization to the parties.”
          (l) Exchange of Shares and Warrants. Section 4.2(a) of the Business
Combination Agreement is hereby deleted in its entirety and replaced with the
following:
“As soon as practicable after the Exchange Effective Time, and in no event later
than five Business Days thereafter, the Exchange Agent shall mail to each
Liberty Virginia Stockholder of record (other than former holders of the Liberty
Virginia Redemption Shares and holders who submitted valid Forms of Election
pursuant to Section 3.5(f) with respect to all of their shares held) and each
registered Liberty Warrantholder (i) a letter of transmittal, which shall
specify that delivery shall be effected, and risk of loss and title to the
Liberty Virginia Common Certificates, Liberty Virginia Preferred Certificates
and Liberty Warrants shall pass, only upon delivery of the Liberty Virginia
Common Certificates, Liberty Virginia Preferred Certificates or Liberty
Warrants, as applicable, to the Exchange Agent and (ii) instructions for
effecting the surrender of the Liberty Virginia Common Certificates and Liberty
Virginia Preferred Certificates in exchange for PRISA ADSs, Per Share Mixed
Consideration Election Cash, any cash amounts due in respect of the Per Share
Series A Consideration, the Per Share Series B Consideration, the Per Share
Series C Consideration, the Per Share Series D Consideration or the Per Share
Series E Consideration and, if any, Fractional Share Cash and the surrender of
the Liberty Warrants in exchange for the Warrant

6



--------------------------------------------------------------------------------



 



Consideration (as defined below). Upon proper surrender to the Exchange Agent of
a Liberty Virginia Common Certificate, a Liberty Virginia Preferred Certificate
or Liberty Warrant for exchange and cancellation, together with such properly
completed letter of transmittal, duly executed, such Liberty Virginia
Stockholder or Liberty Warrantholder shall be entitled to receive in exchange
therefor an ADR representing that number of whole PRISA ADSs in book entry form
to which such securityholder shall have become entitled pursuant to the
provisions of Article III and the Warrant Amendment Agreement, Fractional Share
Cash, if any, the Per Share Mixed Consideration Election Cash, and any cash
amounts due in respect of the Per Share Series A Consideration, the Per Share
Series B Consideration, the Per Share Series C Consideration, the Per Share
Series D Consideration and the Per Share Series E Consideration and, in the case
of Liberty Warrantholders, cash pursuant to the terms of the Warrant Amendment
Agreement.”
          (m) Exchange of Shares and Warrants. Section 4.2(f) of the Business
Combination Agreement is hereby deleted in its entirety and replaced with the
following:
“Any portion of the Exchange Fund that remains unclaimed by the Liberty Virginia
Stockholders or the Liberty Warrantholders for six months after the Exchange
Effective Time shall be returned to PRISA. Any former Liberty Virginia
Stockholders or Liberty Warrantholders who have not theretofore complied with
this Article IV shall thereafter look only to PRISA for payment of the Per Share
Cash Election Consideration, Per Share Mixed Election Consideration, Per Share
Series A Consideration, the Per Share Series B Consideration, the Per Share
Series C Consideration, the Per Share Series D Consideration, the Per Share
Series E Consideration the Warrant Consideration, any Fractional Share Cash and
any PRISA Distribution, in each case, without any interest thereon.
Notwithstanding the foregoing, none of Liberty, Liberty Virginia, PRISA, the
Exchange Agent, the Depositary or any other person shall be liable to any former
holder of shares of Liberty Virginia Common Stock, Liberty Preferred Stock or
Liberty Warrants for any amount delivered in good faith to a public official
pursuant to applicable abandoned property, escheat or similar Laws.”
          (n) Exchange of Shares and Warrants. Section 4.2(g) of the Business
Combination Agreement is hereby deleted in its entirety and replaced with the
following:
“In the event any Liberty Virginia Common Certificate, Liberty Virginia
Preferred Certificate or Liberty Warrant shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such Liberty Virginia Common Certificate, Liberty Virginia Preferred Certificate
or Liberty Warrant to be lost, stolen or destroyed and, if reasonably required
by PRISA, the posting by such person of a bond in such amount as PRISA may
determine is reasonably necessary as

7



--------------------------------------------------------------------------------



 



indemnity against any claim that may be made against it with respect to such
Liberty Virginia Common Certificate, Liberty Virginia Preferred Certificate or
Liberty Warrant, the Exchange Agent will issue, in exchange for such lost,
stolen or destroyed Liberty Virginia Common Certificate, Liberty Virginia
Preferred Certificate or Liberty Warrant, the Per Share Cash Election
Consideration, Per Share Mixed Election Consideration, Per Share Series A
Consideration, the Per Share Series B Consideration, the Per Share Series C
Consideration, the Per Share Series D Consideration, the Per Share Series E
Consideration or Warrant Consideration and any Fractional Share Cash to which
the holder is entitled.”
          (o) Prisa Capitalization. Section 7.2(a) of the Business Combination
Agreement is hereby deleted in its entirety and replaced with the following:
“As of the date hereof, the issued share capital of PRISA is EUR 21,913,550,
represented by 219,135,500 ordinary shares, nominal value of EUR 0.10 each (the
“PRISA Capital Stock”). All of the issued and outstanding shares of the PRISA
Capital Stock have been, and all of the PRISA Shares to be delivered as Per
Share Mixed Election Consideration, Per Share Series A Consideration, Per Share
Series B Consideration, Per Share Series C Consideration, Per Share Series D
Consideration, Per Share Series E Consideration and Warrant Consideration will
be duly authorized, validly issued, fully paid and nonassessable and not subject
to any preemptive rights arising out of the PRISA Organizational Documents or
any contract binding upon PRISA, with no personal liability attaching to the
ownership thereof. As of the date of this Agreement, there are no bonds,
debentures, notes or other indebtedness of PRISA or any of its Subsidiaries
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which PRISA shareholders may vote
(“Voting Debt”). As of the date of this Agreement, except pursuant to this
Agreement or the Ancillary Agreements, PRISA does not have and is not bound by
any outstanding subscriptions, options, warrants, calls, rights, commitments or
agreements of any character calling for the issuance of shares of PRISA Capital
Stock, Voting Debt or any other equity securities of PRISA or any securities
representing the right to have any share of PRISA Capital Stock issued, Voting
Debt or any other equity securities of PRISA issued.”
          (p) Securities Purchase From Sponsors. Section 9.19 of the Business
Combination Agreement is hereby amended by replacing the number “2,796,000” with
“3,296,000” and by replacing the number “2,600,000” with “3,100,000”.
          (q) Number of Prisa Shares: Section 10.2(e) of the Business
Combination Agreement is hereby deleted in its entirety and replaced with the
following:
“Number of PRISA Shares. Provided that Liberty’s representations set forth in
Section 6.2 are true and correct at Closing and that the Liberty

8



--------------------------------------------------------------------------------



 



Preferred Stock Account contains $500,000,000 of proceeds from the sale of the
Liberty Preferred Stock (in excess of any interest earned thereon) fully
available to make payments under Section 3.5, at the Exchange Effective Time:
(a) the total number of PRISA Class A Ordinary Shares to be delivered pursuant
to the Share Exchange and the Warrant Exchange, before giving effect to any cash
in lieu of fractional shares, shall be not less than the sum of the PRISA
Class A Ordinary Shares included in (i) the Per Share Mixed Consideration for
all outstanding Mixed Consideration Electing Shares, (ii) the Per Share Series A
Consideration for all outstanding shares of Liberty Virginia Series A Preferred
Stock, (iii) the Per Share Series B Consideration for all outstanding shares of
Liberty Virginia Series B Preferred Stock, (iv) the Per Share Series C
Consideration for all outstanding shares of Liberty Virginia Series C Preferred
Stock (v) the Per Share Series D Consideration for all outstanding shares of
Liberty Virginia Series D Preferred Stock, (vi) the Per Share Series E
Consideration for all outstanding shares of Liberty Virginia Series E Preferred
Stock, and (vii) the Ordinary Share Consideration (as defined in the Warrant
Amendment Agreement) for all outstanding Liberty Warrants; and (b) the total
number of PRISA Class B Convertible Non-Voting Shares to be delivered pursuant
to the Share Exchange, before giving effect to any cash in lieu of fractional
shares, shall be not less than the sum of the PRISA Class B Convertible
Non-Voting Shares included in (i) the Per Share Mixed Consideration for all
outstanding Mixed Consideration Electing Shares, (ii) the Per Share Series A
Consideration for all outstanding shares of Liberty Virginia Series A Preferred
Stock, (iii) the Per Share Series B Consideration for all outstanding shares of
Liberty Virginia Series B Preferred Stock, (iv) the Per Share Series C
Consideration for all outstanding shares of Liberty Virginia Series C Preferred
Stock (v) the Per Share Series D Consideration for all outstanding shares of
Liberty Virginia Series D Preferred Stock and (v) the Per Share Series E
Consideration for all outstanding shares of Liberty Virginia Series E Preferred
Stock.”
          (r) Liberty Share Purchase. Section 10.3(h) of the Business
Combination Agreement is hereby amended by replacing the number “2,796,000” with
“3,296,000” and by replacing the number “2,600,000” with “3,100,000”
          (s) Maximum Cash Electing Shares and Liberty Virginia Redemption
Shares. Section 10.3(i) of the Business Combination Agreement is hereby amended
by replacing the number “70,000,000” with “80,000,000”.
          (t) Termination. Section 11.1(g) of the Business Combination Agreement
is hereby amended by replacing the number “70,000,000” with “80,000,000”.
     2. No Other Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Business Combination

9



--------------------------------------------------------------------------------



 



Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.
     3. Miscellaneous. The provisions of Sections 12.4 (Interpretation), 12.5
(Counterparts), 12.6 (Entire Agreement; Severability), 12.7 (Governing Law) and
12.10 (Submission to Jurisdiction; Waivers; Consent to Service of Process) of
the Business Combination Agreement are incorporated herein by reference and
shall apply to the terms and provisions of this Amendment and the parties hereto
mutatis mutandis.

10